Name: Commission Regulation (EEC) No 3386/83 of 29 November 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12 . 83 Official Journal of the European Communities No L 336/47 COMMISSION REGULATION (EEC) No 3386/83 of 29 November 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 2 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2) OJ No L 323, 19 . 11 . 1982, p . 8 . No L 336/48 Official Journal of the European Communities 1 . 12 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 07.01-22 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1 172 208,01 57,65 175,20 18,53 34838 64,60 14,55 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 5850 1038,18 287,76 874,46 92,50 173879 322,42 72,61 1.22 ex 07.01-36 ex 07.01 D II Endives 1 214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 07.01-43 07.01 F I Peas 5723 1015,75 281,54 855,57 90,50 170122 315,46 71,05 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 3927 697,05 193,20 587,12 62,10 116744 216,48 48,75 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70 346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4460 791,58 219,40 666,75 70,52 132577 245,84 55,36 1.60 07.01-63 ex 07.01 H Onions (other than sets) 831 147,62 40,91 124,34 13,15 24724 45,84 10,32 1.70 07.01-67 ex 07.01 H Garlic 4591 814,85 225,85 686,35 72,60 136475 253,07 56,99 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60 531 114,51 25,96 1.80 l 07.01 K Asparagus : II 1.80.1 ex 07.01-71l  green 24341 4319,64 1 197,30 3 638,44 384,87 723471 1341,55 302,15 1.80.2 ex 07.01-71  other 11383 2020,05 559,91 1701,49 179,98 338 326 627,36 141,29 1.90 07.01-73 07.01 L Artichokes 2967 526,68 145,98 443,63 46,92 88211 163,57 36,84 1.100 07.01-75 07.01-77 07.01 M Tomatoes 2577 457,32 126,75 385,20 40,74 76594 142,03 31,98 1.110 ' 07.01-81 07.01-82 07.01 P I Cucumbers 2429 431,05 119,47 363,08 38,40 72195 133,87 30,15 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 2256 400,49 111,00 337,33 35,68 67076 124,38 28,01 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2381 422,55 117,12 355,92 37,64 70 771 131,23 29,55 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2412 428,14 118,67 360,63 38,14 71707 132,97 29,94 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2 652 470,77 130,48 396,53 41,94 78 847 146,21 32,93 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 3669 651,26 180,51 '548,55 58,02 109075 202,26 45,55 2.10 08.01-31 ex 08.01 B Bananas , fresh 1834 325,58 90,24 274,24 29,00 54530 101,11 22,77 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 4372 784,39 217,67 655,00 68,96 129 704 243,68 54,10 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 6200 1 100,32 304,98 926,80 98,03 184286 341,72 76,96 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 9481 1 682,55 466,36 1417,21 149,91 281 800 522,55 117,69 2.50 08.02 A I Sweet oranges , fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16l  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 1 - 12 . 83 Official Journal of the European Communities No L 336/49 Code NIMEXE code l CCT heading No Description Amount of unit values per , 100 kg net J Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates , Salustianas , Vernas , Valencia lates , Maltese, Shamoutis , Ovalis, Trovita and Hamlins 2052 364,24 100,96 306,80 32,45 61 005 113,12 25,47 2.50.3 08.02-05 \ 08.02-09 08.02-15 08.02-19 1  others 1820 323,08 89,55 272,13 28,78 54111 100,34 22,59 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29  Monreales and satsumas 1522 270,21 74,89 227,60 24,07 45256 83,92 18,90 2.60.2 08.02-31  Mandarins and wilkings 1356 240,63 66,69 202,69 21,44 40303 74,73 16,83 2.60.3 08.02-32  Clementines 2366 419,89 116,38 353,67 37,41 70325 130,40 29,37 2.60.4 08.02-34 08.02-37 I  Tangerines and others 1763 312,19 86,44 263,36 27,86 52548 96,97 22,09 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2030 360,40 99,89 303,57 32,11 60362 111,93 25,20 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 2063 366,13 101,48 308,39 32,62 61321 113,70 25,61 2.80.2 ex 08.02-70  pink 2603 462,01 128,06 389,15 41,16 77380 143,48 32,31 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2.627 466,22 129,22 392,69 41,53 78084 144,79 32,61 2.95 08.05-50 08.05 C Chestnuts 3 730 661,97 183,48 557,58 58,98 110 870 205,59 46,30 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1742 309,31 85,73 ^60,53 27,55 51 804 96,06 21,63 1 . 110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2210 391,09 108,49 330,10 34,85 65658 121,46 27,41 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1 813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 2691 479,80 133,60 402,07 42,48 79 565 149,33 33,11 2.150 08.07-51 08.07-55 I 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,11 2.160 08.07-71 08.07-75 I 08.07 D Plums 5686 1 006,34 279,17 849,41 89,68 168 949 312,54 70,53 2.170 08.08-11 08.08-15 I 08.08 A Strawberries 18 557 3293,17 912,79 2773,84 293,41 551 553 1 022,76 230,35 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 2926 519,26 143,92 437,37 46,26 86968 161,26 36,32 2.195 ex 08.09-90 ex 08.09 Pomegranates 4400 780,95 216,46 657,80 69,58 130797 242,54 54,62 2.200 ex 08.09-90 ex 08.09 Kiwis 12204 2165,77 600,30 1 824,23 192,96 362733 672,62 151,49 2.205 ex 08.09-90 J ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77